EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Murray on 3/23/2021.

The application has been amended as follows: 
In claim 1, line 19, change “and the third drain coupled to” to
 	‘and the fourth drain coupled to’.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16216836, filed on 10/4/19.
Drawings
 	The drawings were received on 3/17/21.  These drawings are approved.
Terminal Disclaimer
 	The terminal disclaimer filed on 3/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,503,185 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
 	Applicant’s arguments, filed 3/17/21, with respect to the double patenting rejections have been fully considered and are persuasive.  The terminal disclaimer has overcome the obviousness type double patenting rejections. 
Allowable Subject Matter
 	Claims 1-30 are allowed. The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, the second gate coupled to the first source, and a fast turn-off sub-circuit coupled to the fourth drain.
 	With respect to claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, the second gate coupled to the first source, and a fast turn-on sub-circuit coupled to the third gate.
 	With respect to claim 21, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/HARRY R BEHM/Primary Examiner, Art Unit 2839